Appeal from an order of the Supreme Court (Prior, Jr., J.), entered January 9, 1990 in Albany County, which granted defendant’s motion for summary judgment dismissing the complaint of plaintiff Nancy Brunina.
It is a rule in this State that damages cannot be recovered under a claim for loss of consortium unless the party asserting said claim was lawfully married to the injured person at the time of the actionable conduct (Briggs v Butterfield Mem. Hosp., 104 AD2d 626; see, Du Bois v Community Hosp., 150 AD2d 893, 894). Here it is uncontroverted that plaintiffs were *964living together but not married at the time the cause of action accrued. Consequently, the claim for loss of consortium was properly dismissed.
Order affirmed, with costs.
Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.